                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ERIC DARDEN, et. al.,                )
                                     )
                 Plaintiffs,         )
                                     )
           v.                        )        1:19cv1050
                                     )
GOVERNOR ROY A. COOPER, III,         )
et al.,                              )
                                     )
                 Defendants.         )

                    MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, District Judge.

     This lawsuit arises out of the murder of three North Carolina

prison employees at the hands of four inmates during a failed

attempt to escape Pasquotank Correctional Institution (“PCI”) in

October 2017.    Plaintiffs represent the decedents’ estates and

claim multiple violations of their Fourteenth Amendment rights

under 42 U.S.C. § 1983 by seventeen named Defendants across two

state agencies and the state’s executive branch: North Carolina

Governor Roy A. Cooper, III; The North Carolina Department of

Public Safety (“DPS”) and employees Erik A. Hooks, Frank L. Perry,

Kenneth Lassiter, George Solomon, W. David Guice, Felix Taylor,

Colbert Respass, Fay D. Lassiter, Nicole E. Sullivan, Annie Harvey,

Joseph Harrell, and Marquis Betz, all in their individual and

official   capacities;    and   Correction    Enterprises    (“CE”)      and

employees Karen Brown and Robert Leon, in their individual and

official capacities.




    Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 1 of 16
       Before the court is Defendants’ motion to dismiss for failure

to state a claim upon which relief can be granted pursuant to

Federal Rules of Civil Procedure 12(b)(1), (2), and (6).                      (Doc.

17.)      Plaintiffs    responded     in    opposition    and     suggested    that

granting leave to file a second amended complaint would be more

appropriate      than   granting    dismissal.       (See    Doc.    20   at    4.)

However, Plaintiffs have not filed for leave to amend.                    For the

reasons set forth below, Defendants’ motion will be granted.

I.     BACKGROUND

       The    allegations,    taken   in    the   light    most    favorable     to

Plaintiffs, show the following:

       Decedents Veronica Darden, Wendy Shannon, and Justin Smith

were employed at PCI.         (Doc. 10 ¶ 3.)       On October 12, 2017, at

least twelve close-custody prisoners and eighteen medium-custody

prisoners were working in a sewing plant operated by CE, located

within the perimeter fence of PCI.            (Id. ¶ 4.)    The prisoners who

worked in the plant were violent and had previously engaged in

serious misconduct.        (Id. ¶¶ 8, 39(lvii–lix).)            In contravention

of DPS and CE policy, and due to underlying staffing shortages,

correctional supervisors charged Smith with guarding all thirty of

the inmates in the plant alone.            (Id. ¶¶ 4, 5.)   On that day, four

violent inmates gained unfettered access to deadly tools and

closed, unguarded hallways within the plant and attempted to

escape.      (Id. ¶¶ 3, 5.)   The four inmates attacked Darden, Shannon,

                                        2



       Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 2 of 16
Smith, and others with claw hammers and scissors.          (Id. ¶ 5.)      Due

to    ineffective   security    policies,    monitoring,    training,      and

equipment, the attack was allowed to continue for over twenty

minutes before help arrived.         (Id. ¶ 6.)     Darden, Shannon, and

Smith ultimately died of the injuries inflicted upon them.             (Id.)

At the time of the attack, the three guards were locked inside the

plant.     (Id. ¶ 5.)

      Plaintiffs charge that institutional failures contributed to

the danger for the inmates’ violent escape attempt.             (Id. ¶ 8.)

These failures include poor hiring and retention practices; severe

understaffing; improper training; lack of safety equipment; lax,

unenforced, and ineffective safety and security procedures; and

inadequate supervision of staff and inmates.          (Id. ¶¶ 5, 8, 39.)

II.   ANALYSIS

      A.     Standard of Review

      Federal Rule of Civil Procedure 8(a)(2) provides that a

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ. P.

(8)(a)(2).     Under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’”             Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.




                                      3



      Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 3 of 16
Twombly, 550 U.S. 544, 570 (2007)). 1         A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Id.   In considering a Rule 12(b)(6) motion,

a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam), and all reasonable inferences must be drawn

in the plaintiff’s favor.        Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997).         “Rule 12(b)(6) protects against meritless

litigation by requiring sufficient factual allegation ‘to raise a

right to relief above the speculative level’ so as to ‘nudge[]

the[] claims across the line from conceivable to plausible.’”

Sauers v. Winston-Salem/Forsyth Cty. Bd. Of Educ., 179 F. Supp. 3d

544,     550   (M.D.N.C.   2016)   (alteration     in   original)   (quoting

Twombly, 550 U.S. at 555).            “[T]he complaint must ‘state[] a

plausible claim for relief’ that permit[s] the court to infer more

than the mere possibility of misconduct based upon ‘its judicial

experience and common sense.’”         Coleman v. Md. Ct. App., 626 F.3d

187, 190 (4th Cir. 2010) (alterations in original) (quoting Iqbal,

556 U.S. at 679).      Thus, mere legal conclusion are not accepted as



1
  To the extent Defendants move to dismiss based on sovereign immunity,
that raises an issue of personal jurisdiction, such that Federal Rule
of Civil Procedure 12(b)(2) is the proper vehicle. Simmons v. Corizon
Health, Inc., 122 F. Supp. 3d 255, 268 (M.D.N.C. 2015). Thus, any motion
to dismiss based on sovereign immunity will be considered under Rule
12(b)(2).

                                       4



       Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 4 of 16
true, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

     B.   Eleventh Amendment Sovereign Immunity

     Defendants argue they are entitled to sovereign immunity for

the claims against DPS, CE, and named Defendants in their official

capacities.     (Doc. 18 at 7–9.)       Plaintiffs respond that it is

inappropriate   to    consider   sovereign   immunity   in   a   motion   to

dismiss. (Doc. 20 at 6.) Plaintiffs further argue that Defendants

are not eligible to plead sovereign immunity because the State of

North Carolina is not a party to this case.             (Id.)      Both of

Plaintiffs’ arguments fail.

     The Eleventh Amendment provides that “[t]he judicial power of

the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United

States by Citizens of another State or by Citizens or Subjects of

any Foreign State.”     U.S. Const. amend. XI.    The Supreme Court has

held that “an unconsenting State is immune from suits brought in

federal courts by her own citizens as well as by citizens of

another State.”      Edelman v. Jordan, 415 U.S. 651, 663 (1974).         A

suit against a state official in his or her official capacity is

a suit against the official’s office and is therefore a suit

against the state itself.        Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989).

                                    5



    Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 5 of 16
      Agencies, instrumentalities, and arms of the state receive

the same protection as the state itself.        Regents of Univ. of Cal.

v. Doe, 519 U.S. 425, 429 (1997).        The touchstone for considering

an entity as an agency of the state is whether judgments rendered

against that entity would be paid from the state’s treasury.              Hess

v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 48–50 (1994).

“Given the State’s unique dignitary interest in avoiding suit, .

. . Eleventh Amendment immunity questions [should be resolved] as

soon as possible after the State asserts immunity.”              Constantine

v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 482

(4th Cir. 2005) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001))

(resolving questions of sovereign immunity on motion to dismiss).

      In the present cause of action, Plaintiffs name two North

Carolina agencies as parties to the litigation: NC DPS and CE.

Both are entitled to sovereign immunity.         DPS is an agency of the

State of North Carolina that is funded by the North Carolina

treasury.    See N.C. Gen. Stat. § 143B-601 (2020); see also Biggs

v. N.C. Dep’t of Pub. Safety, 953 F.3d 236, 241 (4th Cir. 2020)

(finding DPS to be an agency of the state and entitled to sovereign

immunity).    CE, a subdivision of DPS, is also an agency of the

State of North Carolina whose funds are held by the state treasury.

See N.C. Gen. Stat. §§ 148-128, 130 (2020) (establishing CE as a

subdivision of DPS and explaining “[a]ll revenues . . . produced

by   Correction   Enterprises    shall   be   deposited   with    the   State

                                     6



     Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 6 of 16
Treasurer”); see also Candillo v. N.C. Dep’t of Corr., 199 F. Supp.

2d 342, 349 (M.D.N.C. 2002) (applying North Carolina’s sovereign

immunity to a subdivision of a state agency). Any judgment against

either DPS or CE would be paid from the state treasury, such that

classification as state agencies is appropriate.          As agencies of

North Carolina, both DPS and CE are entitled to sovereign immunity.

See Biggs, 953 F.3d at 241.

     Plaintiffs     also   name   fifteen   state   employees     in   their

official capacities as parties to this litigation.              Thirteen of

these employees worked at DPS during or leading up to October 2017.

(Doc. 10 ¶¶ 13–26.)    The other two named employees worked at CE in

October 2017.   (Id. ¶¶ 32, 33.)    Each of these Defendants was named

in his or her official capacity as an employee of DPS or CE.             As

a suit against an individual in his official capacity is a suit

against the state itself, these employees are entitled to sovereign

immunity to the extent the claims against them are made in their

official capacities.       Will, 491 U.S. at 71; Fauconier v. Clarke,

966 F.3d 265, 279–80 (4th Cir. 2020).

     There    are    three     exceptions    to     sovereign     immunity:

congressional abrogation, waiver, and Ex parte Young.            Atascadero

State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985); Seminole Tribe

of Fla. v. Florida, 517 U.S. 44, 55, 59 (1996); Ex parte Young,

209 U.S. 123 (1908).         None of these exceptions applies here.

First, it is well-established that Congress did not abrogate

                                     7



    Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 7 of 16
sovereign immunity through the enactment of § 1983.             Will, 491

U.S. at 66.   Second, Defendants have not taken — nor do Plaintiffs

allege — any actions that could constitute a waiver of sovereign

immunity.     In fact, Defendants have asserted their sovereign

immunity at their first opportunity.        (See Doc. 17.)     Lastly, Ex

parte Young, which holds that the Eleventh Amendment does not bar

a suit against a state official for prospective injunctive relief,

Ex parte Young, 209 U.S. at 159–60, Lynn v. West, 134 F.3d 582,

587–88 (4th Cir. 1998), does not apply here because Plaintiffs are

seeking only compensatory damages (Doc. 10 at 23, 24).

     Therefore, Defendants’ motion to dismiss the claims against

DPS, CE, and the individual Defendants in their official capacities

on the grounds of sovereign immunity will be granted.

     C.     Failure to State a Claim under § 1983

     As to the remaining claims, the court will consider whether

Plaintiffs have sufficiently stated a claim under § 1983. To state

a claim under § 1983, “a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States,

and must show that the alleged deprivation was committed by a

person 2 acting under color of state law.”     West v. Atkins, 487 U.S.



2
  Although already addressed on the grounds of sovereign immunity, it is
worth noting that the claims against DPS, CE, and Defendants in their
official capacities would fail here as well. Contrary to Plaintiffs’
assertions, the Monell standard does not apply to the present case
because Defendants are not local government agencies, but rather state
agencies. See Monell v. New York City Dep’t of Social Servs., 436 U.S.

                                    8



    Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 8 of 16
42, 48 (1988).       Here, Plaintiffs bring two § 1983 claims, the first

pursuant to the Fourteenth Amendment generally and the second

pursuant to the Fourteenth Amendment specifically in relation to

negligent training, retention, and supervision.                       (Doc. 10 at 13,

21.)

         Both of Plaintiffs’ Fourteenth Amendment claims are based on

a deliberate indifference theory.                 First, Plaintiffs claim their

rights under the Fourteenth Amendment generally were violated

because     “Defendants       acted   with       deliberate     indifference         and/or

reckless     disregard      to    Plaintiff’s       safety      and     well    being    in

violation      of    Plaintiff’s      Fourteenth         Amendment       rights,       more

specifically, their rights to life, liberty, and property.”                            (Id.

¶ 40.) Second, Plaintiffs claim their rights were violated through

negligent      training,         retention,       and       supervision        under    the

Fourteenth        Amendment      because,    “Defendants’         failure       to     hire,

retain, and/or supervise officers and employees at [PCI] amounted

to   a    deliberate     indifference       and/or      a     reckless    disregard      to

Plaintiff’s constitutional rights.”                 (Id. ¶ 49.)       Plaintiffs base

their     claim     on   Defendants’    inaction         as    having     “placed      [the

decedents] in dangerous conditions.” 3                  (See id. ¶ 3.)         Plaintiffs



658 (1978).    States and state officials are not “persons” for the
purposes of § 1983. 491 U.S. Will, 491 U.S. 70-71.
3
  The only possible exception is Plaintiffs’ claim that the decedents
were “locked in” at the time of the attack. (See id. ¶¶ 5, 40, 48.)
However, Plaintiffs’ complaint is bereft of any facts that would indicate

                                             9



       Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 9 of 16
do not allege any affirmative actions by Defendants that resulted

in a constitutional deprivation nor do they allege that Defendants

had an intent to harm.          (See id. ¶ 39.)

     While       “the    Due   Process   Clause      in   particular   limits   the

government’s power to interfere with individual life, liberty or

property[,] it does not act as a ‘guarantee of certain minimal

levels of safety and security.’”                 Rutherford v. City of Newport

News, VA., 919 F. Supp. 885, 891 (E.D. Va. 1996) (citing DeShaney

v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989)).

Due Process generally “does not require the state to protect

individuals from harm caused by third parties.”                  Rutherford, 919

F. Supp. at 890.

     Deliberate indifference may amount to a Fourteenth Amendment

substantive due process violation where the government is required

“to take care of those who have already been deprived of their

liberty”     —    such    as    pretrial        detainees,   persons   in   mental

institutions, convicted felons, and persons under arrest.                   Collins

v. City of Harker Heights, Tex., 503 U.S. 115, 127 (collecting

cases).    However, this does not apply in a voluntary employment

context.     See, e.g., id. at 127–28 (1992); Slaughter v. Mayor &

City Council of Balt., 682 F.3d 317, 321–22 (4th Cir. 2012);

Washington v. District of Columbia, 802 F.2d                   1478, 1482 (D.C.



that the situation was due to Defendants’ affirmative actions or that
the situation amounted to a deprivation of the decedents’ liberty.

                                           10



   Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 10 of 16
Cir. 1986) (“Prison guards, unlike the prisoners . . . are not

held in state custody.           Their decision to work as guards is

voluntary.       If    they     deem   the    terms    of    their    employment

unsatisfactory, e.g., if salary, promotion prospects, or safety

are inadequate, they may seek employment elsewhere.              The state did

not force appellant to become a guard, and the state has no

constitutional obligation to protect him from the hazards inherent

in that occupation.”)         To support a due process violation in the

context of voluntary employment with the government, it must be

alleged   that   the    government     acted    with   an    intent    to   harm.

Slaughter, 682 F.3d at 322.

     As Plaintiffs’ decedents were voluntarily employed with DPS,

the state did not have a constitutional obligation to provide its

employees    with     certain   minimal      levels   of    safety.    Further,

Plaintiffs have not made any claims or alleged any facts that would

suggest that Defendants acted with an intent to harm.                       Taken

together, Plaintiffs have failed to allege a plausible violation

of their decedents’ Fourteenth Amendment due process rights. 4



4
  For these same reasons, Defendants’ defense of qualified immunity
succeeds. In order to overcome a defense of qualified immunity, it must
be shown that (1) the facts alleged or shown by the plaintiff made out
a violation of a constitutional right, and (2) the right was “clearly
established” at the time of the defendant’s misconduct.      Pearson v.
Callahan, 555 U.S. 223, 232 (2009).     Without alleging a cognizable
constitutional violation, Plaintiffs cannot overcome this defense. See
also Katz, 533 U.S. at 201 (questions of qualified immunity should be
resolved as soon as possible); Siegert v. Gilley, 500 U.S. 226, 232–33
(1991) (dismissing on the basis of qualified immunity).

                                       11



    Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 11 of 16
       Additionally, Plaintiffs have failed to allege facts that

would establish a prima facie case for personal or supervisory

liability for any of the named Defendants.                   To establish personal

liability under § 1983, the plaintiff must “affirmatively show[]

that the official charged acted personally in the deprivation of

the plaintiff’s rights.”               Wright v. Collins, 766 F.2d 841, 850

(4th Cir. 1985) (internal quotation marks omitted). Mere knowledge

of    such   a    deprivation      will    not   suffice.       Id.      Rather,       the

official’s        “own    individual      actions”    must     have    “violated       the

Constitution.”           Iqbal, 556 U.S. at 676.

       To establish supervisory liability, it must be alleged that

(1) the supervisor had actual or constructive knowledge that his

subordinate was engaged in conduct that posed “a pervasive and

unreasonable risk” of constitutional injury to citizens like the

plaintiff; (2) the supervisor's response to that knowledge was so

inadequate        as   to   show   “deliberate       indifference       to   or      tacit

authorization of the alleged offensive practices,”; and (3) there

was an “affirmative causal link” between the supervisor's inaction

and    the       particular      constitutional       injury     suffered       by    the

plaintiff.        Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

       Plaintiffs         have   not    alleged      facts     to     support     either

liability.        As noted by Defendants, beyond listing the individual

Defendants’ job titles, Plaintiffs tie none of their allegations

to specific individual Defendants.                   For each of the individual

                                           12



      Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 12 of 16
Defendants, Plaintiffs simply report that “[a]t all times material

hereto,     [named     Defendant]         had    authority     over     the   control,

supervision,     and/or       ownership         of   [PCI]    and   specific     and/or

distinct     knowledge    and       involvement       during    all    relevant     time

periods referenced herein.”                 (See Doc. 10 ¶¶ 13–34.)                These

conclusory statements do not sufficiently connect Defendants to

the alleged deprivations.            And although Plaintiffs list over fifty

failures within PCI as contributing to the guards’ murders, at no

point do Plaintiffs connect any of these failures to any particular

Defendant.     (See id. ¶ 39.)            As Plaintiffs have failed to allege

any facts that would tend to show any Defendant acted personally

in    the   deprivation       of    their       decedents’     rights,    Plaintiffs’

complaint does not establish grounds for finding these Defendants

could be personally liable.

       Plaintiffs have also failed to allege facts that would support

a finding of supervisory liability.                   Even accepting Plaintiffs’

conclusory      statements         that     Defendants        had     “knowledge     and

involvement” of the relevant facts (id. ¶¶ 13–34), Plaintiffs have

alleged no facts that would tend to show inadequacy in a given

supervisor’s response.             Further, Plaintiffs’ barebones report of

the    facts   shows     no    “affirmative          causal    link”     between     any

supervisor’s inaction and the murder of the guards.                           As such,

Plaintiffs     have     not    sufficiently          pleaded    facts     that     would

establish grounds for supervisor liability.

                                            13



      Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 13 of 16
     In sum, Plaintiffs have failed to allege a constitutional

violation under § 1983.       They have also failed to allege facts

that would subject the Defendants to either personal or supervisory

liability under § 1983.       As such, Plaintiffs have not stated a

claim upon which relief can be granted, and Defendant’s motion to

dismiss will be granted.

     D.      Leave to Amend

     Plaintiffs have not explicitly sought leave to amend their

complaint.     However, their response suggests that leave to amend

would be more appropriate in this case than dismissal.         (See Doc.

20 at 4.)

     Under Federal Rule of Civil Procedure 15(a)(2), once 21 days

elapses from service of a motion to dismiss, a plaintiff may amend

a pleading only with the opposing party’s consent or leave of

court. Leave should be freely given “when justice so requires.”

Fed. R. Civ. P. 15(a)(2).      Leave to amend will be denied only if

(1) the amendment would prejudice the opposing party, (2) there is

bad faith on the part of the moving party, or (3) the amendment

would be futile.      Laber v. Harvey, 438 F.3d 404, 426 (4th Cir.

2006) (en banc).

     While leave may be freely granted, a “request for a court

order must be made by a motion,” which must state the grounds for

seeking the order and the relief sought.      Fed. R. Civ. P. 7(b)(1).

This district’s local rules require that a separate motion for

                                   14



   Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 14 of 16
leave be filed and a proposed amended pleading be attached to the

motion.    L.R. 15.1.      The purpose is to avoid having cases thrust

into limbo on such generalized requests that may later prove

unsupported.    Robinson v. Pepsi Bottling Grp., No. 1:13CV729, 2014

WL   2048127,   at   *4   (M.D.N.C.   May    19,    2014).     Therefore,     the

suggestion that leave to amend would be appropriate made in a

plaintiff’s brief opposing a motion to dismiss is not a proper

motion and can be denied on that ground alone.               See Cozzarelli v.

Inspire   Pharm.     Inc.,   549   F.3d    618,    630–31    (4th   Cir.   2008);

Intellectual Ventures I LLC v. Bank of Am., Corp., No. 3:13–CV–

358–RJC–DSC, 2014 WL 868713, at *4 (W.D.N.C. Mar. 5, 2014).                 It is

also within the court’s discretion to deny a motion for leave to

amend where the moving party fails to comply with Local Rule 15.1.

See United States ex rel. Rostholder v. Omnicare, Inc., 745 F.3d

694, 703 (4th Cir. 2014).

       Here, Plaintiffs have not filed a motion to amend, nor have

they    attached     a    proposed    amended      complaint.       Accordingly,

Plaintiffs will not be granted leave to amend, but their claims

for which they seek the potential to re-plead will be dismissed

without prejudice.        Cf. United States ex rel. Radcliffe v. Purdue

Pharma L.P., 737 F.3d 908, 920 (4th Cir. 2013) (noting that

dismissal with prejudice would be improper where amendment would

not be futile or otherwise improper).



                                      15



     Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 15 of 16
III. CONCLUSION

       For the reasons stated,

       IT IS THEREFORE ORDERED that Defendants’ motion to dismiss

(Doc. 17) is GRANTED, and Plaintiff’s § 1983 claims against DPS,

CE, and named Defendants in their official capacities are DISMISSED

WITH   PREJUDICE,   and   Plaintiff’s   §   1983   claims   against   named

Defendants in their individual capacities are DISMISSED WITHOUT

PREJUDICE.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

September 14, 2020




                                   16



   Case 1:19-cv-01050-TDS-LPA Document 24 Filed 09/14/20 Page 16 of 16
